Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	A voicemail was left with applicant’s attorney, Colin Feng, on December 20 2021 asking if the applicant would like to elect the following restriction via telephone:

Group I: Claims 1 – 8, drawn to an agitator
Group II: Claims 9 – 16, drawn to an agitating system
Group III: Claims 17 – 20, drawn to a particulate material metering system

 	Applicant’s attorney elected Group I with traverse via telephone on December 21 2021, arguing the similar features of Group I and Group II should result in those groupings being examined together. This argument was found persuasive. Groups I and II are examined together, see below. 

Claim Objections
Claim 11 is objected to because of the following informalities:
For this section, “wherein the at least one tine of a first extension”, “tine” is believed to be a typographical error. How one “tine” can comprise “two tines” is not clear.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
Claim 5 is considered invoking a means plus function since the generic placeholder “drive system” is not modified by sufficient structure. The specification teaches “the controller 70 includes a processor 72, such as a microprocessor” in [0032] and “motor 130 is coupled to a linkage system 132” in [0037] as sufficient structure. This structure will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lempriere (U.S. Patent Publication No. 2002/0100401 A1 hereinafter Lempriere).

Regarding Claim 1, Lempriere teaches an agitator (figure 2: agitator shaft 42 and pins 44) for an agricultural system (abstract), comprising: a shaft configured to rotate about a rotational axis during operation of the agricultural system (figure 2: shaft 42); and an extension coupled to the shaft (figure 2: pins 44), wherein the extension includes a hoop and a tine extending from the hoop (figure 3: hoop portion of pin 44 is considered a reading on hoop & the two ends of pin 44 are considered a reading on tines), and the tine extends acutely relative to the rotational axis of the shaft (annotated image of figure 3 directly below: the non-straight end of pin 44 is considered a reading on extending acutely relative to the shaft 42 as the angle it forms with the vertical is less than 90ᵒ).  


    PNG
    media_image1.png
    528
    324
    media_image1.png
    Greyscale

Regarding Claim 2, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 1, comprising a sub-hopper and a metering system configured to couple to the sub-hopper (figure 3: hopper 12 & roller 20, shaft 22, and their drive system is considered a reading on metering system which is coupled to hopper 12), wherein the metering system includes an inlet configured to receive particulate material (figures 2 & 3: aperture 16).  

Regarding Claim 3, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 2, wherein the shaft, the extension, or both, are disposed within the sub-hopper (figure 2: shaft 42 and pins 44 are disposed in hopper 12).  

Regarding Claim 4, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 3, wherein the extension is positioned along the shaft such that the hoop aligns with the inlet (figure 3: during rotation, the hoop portion of pin 44 is operatively aligned with aperture 16).  

Regarding Claim 5, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 2, comprising a drive system, 112f: controller with a microprocessor and a motor with a linkage system or equivalents thereof, (figures 2 & 5: Gears 32, 33, 38, and 40 and worm gear 34 with drive shaft 36 read on linkage system & [0054]: “speed controller”, “processor”, “variable speed drive”, and “stepper motor” read on controller with a microprocessor and motor) configured to cyclically rotate the shaft in a first rotational direction about the rotational axis and a second rotational direction opposite the first rotational direction about the rotational axis (it is obvious to one of ordinary skill in the art that shaft 42 is structurally capable of rotating in both counter and clockwise directions).  
 
Regarding Claim 7, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 1, wherein the hoop and the tine of the extension have a circular cross-section or a rectangular cross-section (figures 3 & 6: one of ordinary skill in the art would recognize the pins 44 to have a circular cross section).  

Regarding Claim 8, Lempriere teaches the agitator (figure 2: agitator shaft 42 and pins 44) of claim 1, wherein an entirety of the extension is positioned on a lateral side of the shaft, or the shaft extends through the extension (figures 2 & 6: shaft 42 extends through each of the pins 44).  

Regarding Claim 9, Lempriere teaches an agitating system (figure 2: seed metering device 10) for an agricultural system (abstract), comprising: a sub-hopper configured to couple to a metering system (figure 3: hopper 12 & roller 20, shaft 22, and their drive system is considered a reading on metering system which is coupled to hopper 12) having a plurality of inlets (figures 1a & 3a: restrictor plate 48 in combination with aperture 16 are considered a reading on plurality of inlets); a shaft disposed within the sub-hopper and configured to rotate about a rotational axis during operation of the agricultural system (figure 2: shaft 42); and a plurality of extensions coupled to the shaft (figure 2: pins 44), wherein each extension of the plurality of extensions includes at least one hoop and at least one tine integrally formed with the hoop (figure 3: hoop portion of pin 44 is considered a reading on hoop & the two ends of pin 44 are considered a reading on tines), each extension of the plurality of extensions is positioned along the shaft such that each hoop aligns with an inlet of the plurality of inlets (figure 3: during rotation, the hoop portion of pin 44 is operatively aligned with restrictor plate 48 and aperture 16), and the at least one tine extends acutely relative to the shaft (annotated image of figure 3 directly below: the non-straight end of pin 44 is considered a reading on extending acutely relative to the shaft 42 as the angle it forms with the vertical is less than 90ᵒ).


    PNG
    media_image1.png
    528
    324
    media_image1.png
    Greyscale

Regarding Claim 10, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 9, wherein the respective hoops and tines of each extension of the plurality of extensions forms a U-shape, a J-shape, an L- shape, or any combination thereof (figure 3: pins 44 form a U-shape).  

Regarding Claim 11, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 9, wherein the at least one tine of a first extension of the plurality of extensions comprises two tines that extend from the hoop (figure 3: hoop portion of pin 44 is considered a reading on hoop & the two ends of pin 44 are considered a reading on two tines).  

Regarding Claim 12, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 11, wherein a second extension of the plurality of extensions is positioned adjacent to the first extension of the plurality of extensions, and a first tine of the second extension extends away from the first extension (figure 3: the non-straight end of each pin 44 is considered extending away from each adjacent extension).  

Regarding Claim 15, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 9, wherein each extension of the plurality of extensions is coupled to the shaft via a welded connection, a fastener, an interference fit, or any combination thereof (figure 3: pins 44 are attached to shaft 42 via interference fits).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lempriere (U.S. Patent Publication No. 2002/0100401 A1 hereinafter Lempriere).

Regarding Claim 14, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 13.
Lempriere is silent on a first arc length of the hoop of the first extension is smaller than a second arc length of the hoop of the second extension and a third arc length of the hoop of the third extension.  
Absent any unexpected results, it would have been an obvious matter of design choice to decrease in size the first arc length of the hoop of the first extension until it is smaller than both its neighbors in order to alternate hoops sizes to implement different agitator member sizes to effect enhanced mixing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 16, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 9.
Lempriere is silent on each extension of the plurality of extensions is integrally formed with the shaft.
Absent any unexpected results, It would have been obvious to one skilled in the art before the effective filing date to modify pins of Lempriere and making them formed integrally with the shaft of Lempriere in order to enhance agitator member integrity, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lempriere (U.S. Patent Publication No. 2002/0100401 A1 hereinafter Lempriere) in view of Grimes (U.S. Patent No. 5,035,190 hereinafter Grimes).

Regarding Claim 13, Lempriere teaches the agitating system (figure 2: seed metering device 10) of claim 12, wherein the second extension is positioned on a first side of the first extension relative to a longitudinal axis (figure 2: pins 44 are adjacent to each other in a longitudinal direction), a third extension of the plurality of extensions is positioned adjacent to the first extension on a second side of the first extension opposite the first side, relative to the longitudinal axis (figure 2: pins 44 are adjacent to each other in a longitudinal direction).
Lempriere is silent on the first tine of the second extension extends away from the first extension in a first longitudinal direction, and the third extension has a second tine that 2255835extends away from the first extension in a second longitudinal direction opposite the first longitudinal direction.
Grimes teaches the first tine of the second extension extends away from the first extension in a first longitudinal direction (figure 3: leg component 116 of agitator 108 points in one longitudinal direction), and the third extension has a second tine that 2255835extends away from the first extension in a second longitudinal direction opposite the first longitudinal direction (figure 3: leg component 120 of agitator 110 points in another longitudinal direction opposite leg component 116).
Lempriere and Grimes are analogous in the field of hoppers with rotating shafts comprising tine – like agitation blades; these hoppers are connected to seed dispensing systems and together the apparatuses serves agricultural purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the straight portions of the pins adjacent to a center pin of Lempriere with the leg components pointed in opposite longitudinal directions of Grimes in order to provide an improved means for agitating seed within the seed hopper (Grimes C8 L35 – 41).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	U.S. 2002/0100401 A1 to Lempriere teaches a seed metering system with a sub hopper with a rotating shaft of agitator pins. Regarding Claim 6, Lempriere is silent on hoop elements of the pins being aligned longitudinally with the seed inlet feeding the metering system, as the hoop elements of Lempriere are oriented laterally to the shaft and seed inlet.
	U.S. 5,035,190 to Grimes teaches a seed metering system with a sub hopper with a rotating shaft of V shaped agitator rods. Regarding Claim 6, Grimes teaches a V shaped hoop oriented longitudinally with the seed inlet feeding the metering system. Grimes is silent on the V shaped hoop having tines / prongs integral to it and it would be unclear why one would modify the pins of Lempriere with the V shaped agitator of rods of Grimes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774